       Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ATLANTIC MARITIME SERVICES, LLC §                            CIVIL ACTION No.
                                §
                  Plaintiff,    §                            SECTION “ ”
VS.                             §
                                §                            DIVISION “ ”
RIDGEWOOD KATMAI, LLC, and      §
ILX PROSPECT KATMAI, LLC        §                            JUDGE: MAGISTRATE:
in rem                          §
                                §
                                §
                 Defendants.    §
                                §
                                §

VERIFIED COMPLAINT IN REM SEEKING RECOGNITION AND ENFORCEMENT
  OF ATLANTIC MARITIME SERVICE, LLC’S LIEN AND PRIVILEGE RIGHTS
      SOLELY WITH RESPECT TO THE SUBJECT INTERESTS OF THE
             DEFENDANTS AND ENFORCING SUCH RIGHTS
                   BY WRIT OF SEQUESTRATION

       NOW HERE COMES Atlantic Maritime Services, LLC (the “Plaintiff”) and files this

Verified Complaint seeking recognition of the Plaintiff’s lien and privilege rights solely with

respect to the Subject Interests (defined hereinbelow) of Ridgewood Katmai, LLC (“Ridgewood”)

and ILX Prospect Katmai, LLC (“Prospect,” and together with Ridgewood, the “Defendants”),

and enforcing such rights by writ of sequestration, specifically reserving any and all rights to seek

additional legal or equitable relief against other property or persons accountable for the claims

stated herein. In support of the Verified Complaint, the Plaintiff respectfully shows as follows:

                                              Parties

       1.      The Plaintiff is a Delaware limited liability company with its principal place of

business located at 5827 San Felipe Street, Suite 3300, Houston, TX 77057. The Plaintiff is a

wholly-owned subsidiary of Valaris plc, debtor-in-possession in bankruptcy case no. 20-34114,

pending before the Bankruptcy Court for the Southern District of Texas. (Bankr. S.D. Tex. 20-

                                                 1
         Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 2 of 9




34114, ECF Doc. 1).

         2.       Ridgewood is a Delaware limited liability company with a principal place of

business located at 1254 Enclave Parkway, Houston, Texas 77077.

         3.       Prospect is a Delaware limited liability company with a principal place of business

located in Houston, Texas.

                                       Jurisdiction and Venue

         4.       This Court has jurisdiction over this matter because the case and controversy herein

arises out of, and in connection with, operations conducted on the Outer Continental Shelf for the

exploration, development, or production of minerals, subsoil, and seabed of the Outer Continental

Shelf.    Thus,     jurisdiction   exists    pursuant   to   the   Outer   Continental   Shelf    and

Lands Act, 43 U.S.C. §1349(b)(1).

         5.       Venue is proper in this District under 43 U.S.C. §1349(b)(1) because this is the

"judicial district of the State nearest the place the cause of action arose."

                                            Factual Allegations

         6.       The Plaintiff is lawfully engaged in the business of furnishing labor, equipment,

machinery, materials, and services, including drilling services, in support of drilling, development,

exploration and/or operation of oil and gas wells.

         7.       Based on the records of the Bureau of Ocean Energy Management (“BOEM”), the

Defendants together hold a 50% working interest (25% each) in a certain lease situated in the Outer

Continental Shelf, OCS-G-34536, Green Canyon Area, Block 40 (the “Lease”), containing Well

#1 (API 608114062300) (the “Well”), for which Fieldwood Energy, LLC (“Operator”) serves as

operator of record.

         8.       Between April 6, 2020 and June 4, 2020, the Plaintiff furnished goods, equipment,



                                                    2
       Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 3 of 9




supplies, and services for and in connection with the drilling and/or operation of the Lease and

Well in the total principal amount of $7,111,706.55, as reflected in the invoices and work tickets

attached hereto. See Exhibits 1-8, pp. 5-54, pp. 4-53, pp. 6-55, pp. 5-54, pp. 5-50, pp. 4-50, pp. 6-

51, and pp. 5-50, respectively.

       9.      Pursuant to La. R.S. § 9:4861, et seq. (“LOWLA”), the Plaintiff is granted a

privilege and lien (the “Lien”) to secure payment owed for the goods, equipment, supplies,

services, and other materials provided by the Plaintiff for the benefit of the Lease and the

Defendants.

       10.     The Plaintiff properly preserved, perfected, and maintained the perfection of the

Lien by filing and recording the following lien affidavits (the “Lien Affidavits”):

       (a) Statement of Privilege in the amount of $6,973,379.03, in favor of the Plaintiff, against
           Lease No. OCS-G-34536, Green Canyon, Block 40, filed and recorded in the mortgage
           records of Plaquemines Parish on July 16, 2020, as File #2020-00002808, Book 772,
           Pages 683-736 (attached hereto and incorporated by reference as Exhibit 1);

       (b) Statement of Privilege in the amount of $6,973,379.03, in favor of the Plaintiff, against
           Lease No. OCS-G-34536, Green Canyon, Block 40, filed and recorded in the mortgage
           records of Jefferson Parish on July 16, 2020 as Instrument No. 12032371, Book 4886,
           Pages 226-278 (attached hereto and incorporated by reference as Exhibit 2);

       (c) Statement of Privilege in the amount of $6,973,379.03, in favor of the Plaintiff, against
           Lease No OCS-G-34536, Green Canyon, Block 40, filed and recorded in the mortgage
           records of Lafourche Parish on July 16, 2020 as File No. 1298859, Book 2056, Pages
           519-572 (attached hereto and incorporated by reference as Exhibit 3);

       (d) Statement of Privilege in the amount of $6,973,379.03, in favor of the Plaintiff, against
           Lease No. OCS-G-34536, Green Canyon, Block 40, filed and recorded in the mortgage
           records of Terrebonne Parish on July 16, 2020, as File #1606305, Book 3165, Pages
           405-458 (attached hereto and incorporated by reference as Exhibit 4);

       (e) Statement of Privilege in the amount of $138,327.52, in favor of the Plaintiff, against
           Lease No. OCS-G-34536, Green Canyon, Block 40, filed and recorded in the mortgage
           records of Plaquemines Parish on July 23, 2020, as File #2020-00002925, Book 773,
           Pages 76-125 (attached hereto and incorporated by reference as Exhibit 5);

       (f) Statement of Privilege in the amount of $138,327.52, in favor of the Plaintiff, against

                                                 3
         Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 4 of 9




               Lease No. OCS-G-34536, Green Canyon, Block 40, filed and recorded in the mortgage
               records of Jefferson Parish on July 23, 2020 as Instrument No. 12033590, Book 4887,
               Pages 125-174 (attached hereto and incorporated by reference as Exhibit 6);

         (g) Statement of Privilege in the amount of $138,327.52, in favor of the Plaintiff, against
             Lease No OCS-G-34536, Green Canyon, Block 40, filed and recorded in the mortgage
             records of Lafourche Parish on July 23, 2020 as File No. 1299324, Book 2058, Pages
             411-461 (attached hereto and incorporated by reference as Exhibit 7); and

         (h) Statement of Privilege in the amount of $138,327.52, in favor of the Plaintiff, against
             Lease No. OCS-G-34536, Green Canyon, Block 40, filed and recorded in the mortgage
             records of Terrebonne Parish on July 23, 2020 as File # 1606885, Book 3167, Pages
             464-513 (attached hereto and incorporated by reference as Exhibit 8).

         11.      The Lien Affidavits were each filed within 180 days of the completion of the work,

materials, tools, and equipment supplied by the Plaintiff in connection with the drilling,

development, exploration and/or the operation of the Lease on June 4, 2020. The Plaintiff provided

notice to the Operator by certified mail, delivered on July 20, 2020 and July 28, 2020.

         12.      On August 3, 2020, the Operator filed a voluntary petition for bankruptcy relief,

commencing case no. 20-33948 (the “Bankruptcy Case”) before the United States Bankruptcy

Court for the Southern District of Texas (the “Bankruptcy Court”).1 (Bankr. S.D. Tex. 20-33948,

ECF Doc. 1).

         13.      The principal amount owed for the work described above, $7,111,706.55, remains

past due and owing, together with attorneys’ fees up to 10% of the amount due, costs for preparing

the Lien Affidavits and notice of lis pendens, and interest.




1
  As reflected in the reservations of rights throughout this Verified Complaint, the Plaintiff does not seek recognition
or enforcement of its Lien against the Operator or any of its property interests; however, the Plaintiff expressly reserves
the right, to the extent necessary, to seek relief from the automatic stay in the Bankruptcy Case to enforce its rights
against the Defendants’ interests in the hydrocarbons produced with respect to the Lease and the Subject Interests, as
well as the proceeds of the sales of such hydrocarbons to third-party purchasers. The Plaintiff further reserves the right
to seek any other relief from the Bankruptcy Court or otherwise with respect to the Operator or any other persons or
properties accountable for the claims herein

                                                            4
       Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 5 of 9




                                       CLAIMS FOR RELIEF

  Count I: Recognition and Enforcement of Plaintiff’s Lien against the Subject Interests

       14.      The Plaintiff incorporates hereinbelow all allegations in the preceding paragraphs.

       15.      LOWLA grants claimants like the Plaintiff a privilege and lien to secure payment

for their work by operation of law.

       16.      The lien and privilege afforded under LOWLA is established over:

             (1) “The operating interest under which the operations giving rise to the
                 claimant’s privilege are conducted, together with the interest of the
                 lessee of such interest in a:

                (a) Well, building, tank, leasehold pipeline, and other construction
                    or facility on the well site.

                (b) Movable on a well site that is used in operations, other than a
                    movable that is only transiently on the well site for repair,
                    testing, or other temporary use.

                (c) Tract of land, servitude, and lease described in R.S.
                    9:4861(12)(c) covering the well site of the operating interest.

             (2) Drilling or other rig located at the well site of the operating interest
                 if the rig is owned by the operator or by a contractor from whom the
                 activities giving rise to the privilege emanate.

             (3) The interest of the operator and participating lessee in hydrocarbons
                 produced from the operating interest and the interest of a non-
                 participating lessee in hydrocarbons produced from that part of his
                 operating interest subject to the privilege.

             (4) The proceeds received by, and the obligations owed to, a lessee from
                 the disposition of hydrocarbons subject to the privilege.” (together,
                 the “LOWLA Properties”).

       La. R.S. § 9:4683(A)(1-4).

       17.      In this lawsuit, the Plaintiff seeks recognition and enforcement of its Lien solely

with respect to the Defendants’ interests in the specific property interests of the Defendants

included within La. R.S. § 9:4683(A)(1-4) (collectively, the “Subject Interests”), expressly

                                                    5
        Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 6 of 9




reserving any and all rights to seek recovery of additional amounts associated with the sales

proceeds derived from the sale of the hydrocarbons produced from the Lease, insofar as the

automatic stay arguably prevents the Plaintiff from seizing and garnishing such proceeds to the

extent such proceeds are commingled with proceeds attributable to the sale of hydrocarbons owned

by the Operator in the absence of an order from the Bankruptcy Court modifying or lifting the

automatic stay as to such proceeds.

       18.     Additionally, pursuant to La. R.S. § 9:4862(B)(3), the Plaintiff seeks recognition of

its right to recover against the Subject Interests the cost of preparing and filing the Lien Affidavits

and the notice of lis pendens authorized to be filed under La. R.S. § 9:4865(c), which the Plaintiff

intends to file during the period allotted thereunder.

       19.     Furthermore, pursuant to La. R.S. § 9:4862(B)(2) and (4), the Plaintiff seeks

recognition of its right to enforce against the Subject Interests claims to recover reasonable

attorneys’ fees not to exceed ten percent (10%), as well as interest.

          Count II: Request for Writ of Sequestration against the Subject Interests

       20.     The Plaintiff incorporates hereinbelow all allegations in the preceding paragraphs.

       21.     Louisiana law recognizes that sequestration is warranted when a plaintiff claims a

privilege against the property of a defendant, and “it is within the power of the defendant to

conceal, dispose of, or waste the property or the revenues therefrom, or remove the property form

the parish, during the pendency of the action.” La. Code Civ. P. art. 3571.

       22.     Additionally, Louisiana law provides that, for liens and privileges under LOWLA,

“[a] claimant may enforce his privilege by a writ of sequestration, without the necessity of

furnishing security.” La. R.S. § 9:4871.

       23.     Through this action, the Plaintiff seeks to enforce the Lien against property of the



                                                  6
         Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 7 of 9




Defendants, the Subject Interests, except that the Plaintiff does not seek to seize any of the Subject

Interests to the extent such Subject Interests are commingled with property of the Operator and the

seizure thereof would potentially violate the automatic stay in the Operator’s Bankruptcy Case.

         24.      As holder of the Subject Interests, the Defendants have the power to alienate or

encumber the Subject Interests.

         25.      To protect the Plaintiff’s Lien, it is necessary that a Writ of Sequestration issue, in

accordance with La. Code Civ. P. Art. 3571, et seq., and without security in accordance with La.

R.S. § 9:4871, directing the United States Marshal to seize and to hold the Subject Interests until

further Order from this Court, and to record the Writ of Sequestration in the records of the Clerks

of Court for the Parishes of Plaquemines, Jefferson, Lafourche, and Terrebonne, and in the records

of BOEM.

         26.      The Plaintiff reserves the right to amend the Verified Complaint to name as

defendants all other working-interest owners of the Lease, including the Operator,2 and all

purchasers of the gas, oil and distillate produced and saved from wells located on the Lease, for

the purpose of this Court entering judgment against those purchasers, ordering them to turn over

to the Plaintiff all proceeds derived from the Lease in an amount sufficient to pay the full amount

of the indebtedness owed to the Plaintiff, including principal, interest, expenses, attorneys’ fees

and costs, as permitted by law.

         27.      The Plaintiff further reserves all rights to file a motion to lift or otherwise modify

the automatic stay in the Bankruptcy Case, seeking the sequestration and garnishment of the

proceeds of the other working-interest owners from sale of the hydrocarbons in connection with


2
 Inclusion of the Operator in this lawsuit shall be subject in all respects to the automatic stay associated with the
Operator’s Bankruptcy Case, and Plaintiff shall seek such relief as is required from the Bankruptcy Court prior to
amending this Verified Complaint to include any request for relief with respect to the Operator or the Operator’s
property.

                                                         7
       Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 8 of 9




the Lease.

       28.     Therefore, on the basis of the allegations above, verified by the Plaintiff’s

authorized representative, Ben Rose, and further supported by the Exhibits attached hereto, the

Plaintiff respectfully prays for recognition and enforcement of its Lien and issuance of a writ of

sequestration solely with respect to the Subject Interests, in substantially the same form as the Writ

of Sequestration attached hereto.

       WHEREFORE, the Plaintiff, Atlantic Maritime Services, LLC, respectfully prays that

this Court:

       (i)     Recognize the lien and privilege in favor of Atlantic Maritime Services, LLC in the
               amount of $7,111,706.55, together with interest, attorneys’ fees, the costs of
               preparing and filing the Lien Affidavits, and all court costs, solely with respect to
               the interests of Ridgewood Katmai, LLC and ILX Prospect Katmai, LLC
               (collectively, the “Defendants”) in the specific property interests of the Defendants
               included within La. R.S. § 9:4683(A)(1-4) (the “Subject Interests”);

       (ii)    Issue a writ of sequestration, the requirement of security having been dispensed
               with by law, directing the United States Marshal to serve or cause to be served the
               Writ of Sequestration on the Defendants and to record or cause to be recorded the
               Writ of Sequestration in the records of the Clerks of Court for the Parishes of
               Plaquemines, Jefferson, Lafourche, and Terrebonne, and in the records of the
               United States of America, Bureau of Ocean and Energy Management; and

       (iii)   Issue final judgment in favor of Atlantic Maritime Services, LLC and against the
               Subject Interests in the amount of $7,111,706.55, together with interest, attorneys’
               fees, the costs of preparing and filing the lien affidavits, and all court costs.

                                                      Respectfully submitted,

LUGENBUHL, WHEATON, PECK                              /s/ Stewart F. Peck
RANKIN & HUBBARD                                      STEWART F. PECK (#10403)
                                                      JAMES W. THURMAN (#38494)
                                                      601 Poydras Street Suite 2775
                                                      New Orleans, LA 70130
                                                      Telephone: (504) 568-1990
                                                      Facsimile: (504) 310-9195
                                                      Email:speck@lawla.com;
                                                      jthurman@lawla.com
                                                      Counsel for Atlantic Maritime Services, LLC

                                                  8
       Case 2:20-cv-03099-JTM-JVM Document 1 Filed 11/13/20 Page 9 of 9




PLEASE ISSUE SUMMONSES:

Ridgewood Katmai, LLC
Care of its Registered Agent,
Corporation Service Company
251 Little Falls Drive
Wilmington, Delaware 19808

AND

ILX Prospect Katmai, LLC
Care of its Registered Agent,
Corporation Service Company
Corporation Trust Center 1209 Orange Street
Wilmington, Delaware 19801




                                              9
